Citation Nr: 1545645	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  15-14 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right eye injury. 

2.  Entitlement to service connection for loss of vision in right eye (previously claimed as eye injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for right eye injury because the evidence submitted was not new and material.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 1974 unappealed rating decision denied service connection for residuals of a right eye injury. 

2. In a rating decision issued in November 1980, the RO reopened the Veteran's claim of entitlement to service connection for residuals of a right eye injury but denied the claim on the merits because the evidence submitted was not sufficient to establish service connection for a right eye disability.

3. The Veteran appealed the November 1980 rating decision, which was upheld by a final Board decision issued in March 1982. 

4. Evidence received since the March 1982 Board decision that denied service connection for residuals of a right eye injury is new and material in that it is not cumulative, was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The January 1974 rating decision and March 1982 Board decision are final. 
38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103, 20.1100 (2015). 

2. New and material evidence has been received to reopen the issue of entitlement to service connection for a right eye disability. 38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen the Veteran's claim of entitlement to service connection for a right eye injury). As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist in this matter. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
II.	Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's service connection claim for residuals of a right eye injury was initially denied by a January 1974 rating decision based on a finding that the evidence submitted was not sufficient to establish entitlement to service connection. The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

In June 1980, the Veteran filed a request to reopen his claim. A November 1980 rating decision reopened the claim but denied it on the merits. The Veteran appealed that decision to the Board. In a March 1982 decision, the Board reopened the Veteran's claim for service connection for residuals of a right eye injury and denied the claim on the merits finding that there was insufficient evidence in the record to relate his eye disorder to his service. The Veteran was properly notified of that decision. Accordingly, it is final. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. 

The Veteran's current appeal stems from a June 2012 request to reopen his previously denied claim of entitlement to service connection for residuals of a right eye injury. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Evidence received since March 1982, the date of the most recent final Board decision, include March 2006 and May 2007 medical treatment records from the Veteran's private healthcare providers, Drs. L.H. and S.H., indicating that the Veteran was treated for a right eye condition. This evidence is new in that it had not been previously submitted. It is also material insofar as it contains a current right eye diagnosis that was not previously considered by the AOJ or Board. The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a right eye disability, and therefore, raises a reasonable possibility of substantiating such claim. See Shade, 24 Vet. App. at 117-18. Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a right eye disability is reopened.  


ORDER

The appeal to reopen a claim of entitlement to service connection for a right eye disability is granted. 


REMAND

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration on the merits. . . . The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits." Hickson v. Shinseki, 23 Vet. App. 394, 399-40 (2010). In this case, the RO denied the Veteran's request to reopen his claim of service connection for loss of vision in the right eye on the basis that no new and material evidence was submitted. This decision reopens the claim, finding that new and material evidence was submitted. The RO has not considered the claim of service connection for a right eye disability de novo, and the Veteran has not waived his right to such RO consideration.  

The Board notes that the Veteran has argued that he is entitled to service connection for a right eye disability, to include loss of vision because a tree branch punctured his right eye while he was stationed in North Korea.

A January 1955 report of medical examination, completed at the time of the Veteran's service separation, shows that a clinical evaluation of his eyes was normal and that his vision was 20/50 for the right eye and corrected to 20/20. 
However, the remainder of the Veteran's service treatment records (STRs) were determined to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC). In such circumstances, the Board has a heightened duty to explain its findings and conclusions and carefully consider the benefit-of- the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The VA also has a heightened duty to assist the Veteran in developing a claim when medical records are lost in VA custody. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). 

Given VA's heightened duty to assist in this case, as well as the Veteran's assertions regarding an injury to the right eye in service, the Board finds a VA examination would be helpful to determine whether there is any medical reason to accept or reject the proposition that the Veteran had a right eye injury in service and whether such injury could have led to any of his current right eye diagnoses. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011). 

Also, the Veteran has indicated that he was hospitalized for the claimed eye injury for one week at the Army Hospital in Seoul, Korea in 1954.  See October 2012 VA Form 21-4138.  The Board recognizes that clinical/hospitalization records are often kept separate from other service treatment records.  The Board finds that a specific request should be made to obtain clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent.  38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC or any other appropriate custodian and specifically request service clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for a right eye injury in 1954 at the Army Hospital in Seoul, Korea.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

2. Arrange for the Veteran to be afforded a VA ophthalmological evaluation to determine the nature and likely etiology of the Veteran's current right eye disability(ies). The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether the Veteran's current right eye disability(ies) is at least as likely as not (50 percent or better probability) etiologically related to an incident of his military service.   The examiner is advised that only the Veteran's January 1955 separation examination report is available.  In so opining, regardless of whether there is any documentation of the claimed eye injury, the examiner is asked to specifically comment on whether any diagnosed condition of the right eye is consistent with the Veteran's allegation of injury. 

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.

3. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of service connection for a right eye disability. If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


